Title: To George Washington from Bartholomew Dandridge, Jr., 10 May 1796
From: Dandridge, Bartholomew Jr.
To: Washington, George


        
          my dr sir,
          Green briar Court house [Va.] May 10 1796
        
        My last to you was I believe dated at Shippensburg in Pennsylvania. on the morng succeeding its date, I bent my course towards Virga & crossing the Potomac at Wmsport I passed through Winchester, & along up the Shenandoah, & thro Orange County to Charlottsville & from thence to staunton, in the neighbourhood of which I rested a few days. From Staunton I departed with the intention of visiting the country on & at the mouth of

the Kanhawa; but on my arrival here I found this part of the country so pleasant & healthful that I have resolved to tarry in it for some weeks, & for that purpose have taken up my abode at a respectable farmer’s about 12 miles from this place towards the Ohio. I have already experienced the good effects of a change of scenee & objects wch had become necessary to me, & hope, if I can have it in my power to spend the summer on this side the ridge, to have my health & tranquility establishe⟨d.⟩ It is still my intention, (if agreeable to you & if you have not provided a person who can answer your purposes better) to return to your service in the fall previous to the meetg of the next Congress. If however, you should not think proper to permit this, I will thank you to let me know it as soon as possible, as in that case I shall be obliged to get into some other business if I can. You may obtain many who are in some respects more capable of doing your business; but I can truly say you will not fin⟨d⟩ one who will be more faithful to your interest, according to my ability. Perhaps you may wish to make use of me in the disposal of your Western Lands. This employment I should prefer far before that which you have been pleased heretofore to honor me with. Many have made inquiries of me respecting it—& all seem to agree in the opinion that it would be greatly favorable to your interest to divide it into small tracts from 2 to 500 acres. I have no doubt if that was done but that from 6 to 8 Dollars per acre might be had for it, accordg to quality & situation. New settlers are daily going to the point & above that place on the Ohio. You will I am persuaded do me the favor to let me hear from [you] as early as you can upon the above subjects, that in case you do not wish to give me any place in your service, I may endeavour to obtain one some where or other. In the last event I must beg of you to enclose me a certificate of the time I lived with you & of my conduct during that time. As I am sure you will do this with strict justice, it will be serviceable to me. a mail arrives at this place only once a fortnight, I cannot therefore expect to hear from you in less than 4 weeks. Be pleased to present my affectionate respects to my Aunt, remember me to Washington, & to accept yourself my prayers for your happiness & prosperity. With sincere esteem & the truest attachment I have the honor to be my dr sir, Yr very h’ble servt
        
          B. Dandridge
        
        
        
          P.S. please to direct to me, to the care of Mr Chas Arbuckle merchant at Lewisburgh, alias G.B. Ct house.
        
      